        Case 1:21-mj-00224-ZMF Document 1-1 Filed 02/11/21 Page 1 of 10




                                   STATEMENT OF FACTS

        Your affiant, Special Agent with the FBI, United States Department of Justice, and have
served in that capacity since January of 2017. I was assigned to the FBI’s Washington Field Office
in June 2017, where I have served on a drug and violent crime squad. I am currently assigned to
the Safe Streets Task Force, which conducts investigations relating to, among other things,
narcotics violations and violent criminal acts. I have prior experience as an FBI Analyst from
February 2010 through December of 2016. In my work with the FBI, your affiant has received
training and experience in interviewing and interrogation techniques; arrest procedures; search and
seizure; drug and money laundering investigations, including the illegal structuring of financial
transactions; surveillance techniques; asset forfeiture; possession with intent to distribute and
distribution of controlled substances; engaging in financial transactions to promote, disguise or
conceal illegal drug trafficking and the source of the proceeds derived from it; unlawfully engaging
in monetary transactions involving the proceeds of specified unlawful activity, practices
commonly referred to collectively as "money laundering;" and conspiracies associated with the
foregoing criminal offenses which are prohibited by Title 21, United States Code, Sections
841(a)(1), 843(b), and 846, and Title 18, United States Code, Sections 922(g), 924(c), 1956 and
1957. Currently, I am tasked with investigating criminal activity in and around the U.S. Capitol
grounds on January 6, 2021. As a Special Agent of the FBI, I am authorized by law or by a
Government agency to engage in or supervise the prevention, detention, investigation, or
prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around


                                                 1
        Case 1:21-mj-00224-ZMF Document 1-1 Filed 02/11/21 Page 2 of 10




2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

         The FBI received information from multiple concerned citizens soon after the events at the
U.S. Capitol Complex on January 6, 2021 stating that they had seen photographs, videos and
statements on social media identifying one of the people that had been part of the incident at the
Capitol as described above. Specifically, the person identified by photograph and social media was
Jonathan Gennaro MELLIS. In telephonic interviews with your affiant, two of the tipsters,
acquainted personally with MELLIS, each individually stated that photos they submitted were
screenshots from MELLIS’ personal public Facebook page under the name “Jon Gennaro”
(https://www.facebook.com/jonathan.mellis.754/). In the photographs, MELLIS can be seen wearing
a large white cowboy hat with a design on top, sporting thick, rimmed black glasses. In the images,
MELLIS can be seen with dark brown wavy shoulder length hair, sporting a beard, goatee and
mustache and wearing a black quilted jacket as seen in the image below.




       Law enforcement reviewed MELLIS’ public Facebook page at the link above and observed
the same photos of MELLIS at various locations. In the images, MELLIS was seen on the National
Mall approaching the U.S. Capitol Building Complex, on the grounds of the U.S. Capitol, and

                                                 2
        Case 1:21-mj-00224-ZMF Document 1-1 Filed 02/11/21 Page 3 of 10




inside the west-facing entryway to the U.S. Capitol Building (at the top of the western steps). The
photos on MELLIS’ Facebook page included captions stating, among other things, “Storming the
Castle. The world heard US!!! Finally not ignored.”; “We proudly take responsibility for storming
the castle.”; and “We are fighting for election integrity. They heard us.” During interviews with
your affiant, the tipsters both stated that MELLIS, who they both knew as “Jon”, posted on his
Facebook page with increasing frequency about the politics and media coverage surrounding the
2020 U.S. Presidential election.




                                                3
        Case 1:21-mj-00224-ZMF Document 1-1 Filed 02/11/21 Page 4 of 10




        During the insurrection at the Capitol, and to assist the U.S. Capitol Police in restoring
order, uniformed members of the Washington, D.C. Metropolitan Police Department arrived at the
Capitol. Your affiant was able to review portions of the body-worn camera (“BWC”) footage from
the officers. This was also published in a New York Times article about the events at the U.S.
Capitol on January 6, 2021. The video footage from the BWC showed MELLIS along with other
identified and unidentified individuals, using sticks and other items as weapons to assault various
police officers protecting the U.S. Capitol. In the footage, MELLIS is seen inside the west-facing
entrance, or breach, at the top of the steps to the U.S. Capitol Building, wearing the same straw-
colored he is pictured wearing above and in MELLIS’ own Facebook posts of himself at and
around the U.S. Capitol Complex on January 6, 2021. MELLIS is seen conferring with another
individual who is wielding a stick in front of officers. MELLIS takes the stick from the individual,
and follows him toward the officers. MELLIS can be heard saying “Knock their masks off” before
the BWC shows MELLIS’ hand – wielding the stick – come over the top of the first individual,
striking at the officers who were protecting the entryway to the Capitol Building. Another video
retrieved by law enforcement of that altercation clearly shows MELLIS’ actions, and even further

                                                 4
        Case 1:21-mj-00224-ZMF Document 1-1 Filed 02/11/21 Page 5 of 10




captures MELLIS repeatedly striking and making stabbing movements towards the officers with
the weapon in his hand. MELLIS appears to be making at contact or attempting to strike the
officers’ necks between their helmets and body-armor where they are not protected. Based on your
affiant’s training and experience, forceful strikes to the neck with (or without) the aid of a weapon
to enhance impact is more than sufficient to cause serious physical injury or death.

       MELLIS Assault Image 1 (Conferring with 2nd individual and taking weapon/stick):




       MELLIS Assault Image 2 (Striking / Stabbing at Officers with blunt weapon):



                                                 5
Case 1:21-mj-00224-ZMF Document 1-1 Filed 02/11/21 Page 6 of 10




 MELLIS Assault Image 3 (Striking / Stabbing at Officers with blunt weapon):




                                     6
Case 1:21-mj-00224-ZMF Document 1-1 Filed 02/11/21 Page 7 of 10




     MELLIS Assault Image 3 (Striking / Stabbing at Officer’s neck):




                                     7
        Case 1:21-mj-00224-ZMF Document 1-1 Filed 02/11/21 Page 8 of 10




               Based on the abovementioned conduct, your affiant believes there exists probable
cause to believe that MELLIS violated multiple federal laws. Specifically:

     Your affiant submits there is probable cause to believe that JONATHAN GENNARO
MELLIS violated 18 U.S.C. § 111(a)(1) and (b) and 18 U.S.C. § 2 which make it unlawful to (1)


                                              8
        Case 1:21-mj-00224-ZMF Document 1-1 Filed 02/11/21 Page 9 of 10




forcibly assault, resist, oppose, impede, intimidate, or interfere with any officer or employee of the
United States or of any agency in any branch of the United States Government while engaged in
or on account of the performance of official duties, or aid, abet, counsel, command, induce or
procure its commission.

         Your affiant submits there is also probable cause to believe that JONATHAN
 GENNARO MELLIS violated 18 U.S.C. § 231(a)(3) and § 2 which make it unlawful to commit
 or attempt to commit any act to obstruct, impede, or interfere with any fireman or law
 enforcement officer lawfully engaged in the lawful performance of his official duties incident
 to and during the commission of a civil disorder which in any way or degree obstructs, delays,
 or adversely affects commerce or the movement of any article or commodity in commerce or
 the conduct or performance of any federally protected function, or aid, abet, counsel, command,
 induce or procure its commission. For purposes of Section 231 of Title 18, a federally protected
 function means any function, operation, or action carried out, under the laws of the United
 States, by any department, agency, or instrumentality of the United States or by an officer or
 employee thereof. This includes the Joint Session of Congress where the Senate and House
 count Electoral College votes.

         Additionally, your affiant submits that there is probable cause to believe that
 JONATHAN GENNARO MELLIS violated 18 U.S.C. § 1752(a)(1), (2), and (4) which make it
 a crime to (1) knowingly enter or remain in any restricted building or grounds without lawful
 authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of
 Government business or official functions, engage in disorderly or disruptive conduct in, or
 within such proximity to, any restricted building or grounds when, or so that, such conduct, in
 fact, impedes or disrupts the orderly conduct of Government business or official functions; and
 (4) knowingly engages in any act of physical violence against any person or property in any
 restricted building or grounds; or attempts or conspires to do so. For purposes of Section 1752
 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise restricted area
 of a building or grounds where the President or other person protected by the Secret Service,
 including the Vice President, is or will be temporarily visiting; or any building or grounds so
 restricted in conjunction with an event designated as a special event of national significance.

         Your affiant submits there is also probable cause to believe that JONATHAN
 GENNARO MELLIS violated 40 U.S.C. § 5104(e)(2)(D)(E) and (F), which make it a crime to
 willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly
 or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the
 intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House
 of Congress, or the orderly conduct in that building of a hearing before, or any deliberations of,
 a committee of Congress or either House of Congress; (E) obstruct, or impede passage through
 or within, the Grounds or any of the Capitol Buildings; (F) engage in an act of physical violence
 in the Grounds or any of the Capitol Buildings.




                                                  9
       Case 1:21-mj-00224-ZMF Document 1-1 Filed 02/11/21 Page 10 of 10




       Finally, your affiant submits there is probable cause to believe that JONATHAN
 GENNARO MELLIS 18 U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or
 impede any official proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional
 proceedings are official proceedings.




                                                    _________________________________
                                                    Special Agent Richard A. Migliara
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 11th day of February 2021.


                                                                           2021.02.11
                                                                           17:42:15 -05'00'
                                                    ___________________________________
                                                    ZIA M. FARUQUI
                                                    U.S. MAGISTRATE JUDGE




                                               10
